Citation Nr: 1039770	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for scar, 
shrapnel wound, right hand, right scapula area, and left lumbar 
area. 

3.  Entitlement to service connection for status post, left 
partial nephrectomy.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure. 

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The Veteran testified before a Decision Review Officer (DRO) in 
January 2008.  A transcript of the hearing is of record.  The 
Board notes that following the May 2010 supplemental statement of 
the case, the Veteran submitted an additional July 2010 
statement.  In August 2010, the Veteran, through his 
representative, waived RO consideration of this new evidence.  

The Board notes that a July 1971 rating decision denied 
entitlement to service connection for an ear condition.  The 
Veteran did not appeal that determination and it became final. 38 
U.S.C.A. § 7105. However, the Board determines that the finality 
of that decision has no impact on the Veteran's current claim of 
entitlement to service connection for bilateral hearing loss.  In 
this regard, the Federal Circuit held that a claim for one 
diagnosed disease cannot be prejudiced by a prior claim for a 
different diagnosed disease.  Rather, the two claims must be 
considered independently because they rest on distinct factual 
bases. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, 
the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) 
that the focus of the analysis must be whether the evidence truly 
amounted to a new claim based upon a different diagnosed disease 
or whether the evidence substantiates an element of a previously 
adjudicated matter.

Although the July 1971 rating decision discussed audiometric 
thresholds, the overall disorder at issue was with respect to ear 
pain, not reduced hearing acuity.  Accordingly, the current claim 
for bilateral hearing loss will be analyzed as an original claim, 
obviating the need for new and material evidence. 

The issues of entitlement to an initial rating in excess of 50 
percent for PTSD and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2008 statement, and prior to the promulgation of 
a decision in the appeal, the Veteran withdrew his appeal of 
claims for entitlement to a compensable disability rating for 
scar, shrapnel wound, right hand, right scapula area, and left 
lumbar area, and for service connection for status post, left 
partial nephrectomy.

2.  The medical evidence of record does not show that the Veteran 
currently has bilateral hearing loss disability for VA disability 
compensation purposes.

3.  Hypertension is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.  

4.  The competent medical evidence of record fails to establish 
that hypertension manifested in service or within one year of 
service discharge or that it is otherwise etiologically related 
to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to a compensable disability rating for scar, 
shrapnel wound, right hand, right scapula area, and left lumbar 
area have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to service connection for status post, left 
partial nephrectomy have been met.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

4.  Hypertension, claimed as due to exposure to herbicides, was 
not incurred in or aggravated by active duty service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2010).

In September 2006, the RO issued a rating decision that denied 
entitlement to an increased (compensable) rating for scar, 
shrapnel wound, right hand, right scapula area, and left lumbar 
area.  The RO also denied a reopening of a claim for service 
connection for status post, left partial nephrectomy.  Following 
promulgation of a Statement of the Case on those issues, the 
Veteran perfected his appeal in June 2007.   Thereafter, in a 
statement received by the RO in January 20008, the Veteran 
expressly indicated that he wished to withdraw his appeal on the 
issues of 
entitlement to an increased (compensable) rating for scar, 
shrapnel wound, right hand, right scapula area, and left lumbar 
area and entitlement to service connection for status post, left 
partial nephrectomy.  The Board finds that Veteran has withdrawn 
his appeal regarding these issues, and, hence, there remains no 
allegation of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal, and they are dismissed.

I.  VCAA

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in February 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in these 
matters.  The letter informed him of what evidence was required 
to substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records as well as records from the Social 
Security Administration.  Further, the Veteran submitted private 
treatment records.  And he was provided an opportunity to set 
forth his contentions during the hearing before the DRO in 
January 2008.  

In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2010) requires that a hearing officer who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the DRO, through his questioning essentially indicated 
the need for evidence showing a current disability and evidence 
relating his disorders to service.  The DRO hearing officer also 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims.  

The Board acknowledges that the DRO did not adequately address 
continuity of symptomatology.  However, the Board notes that the 
Veteran was notified of the requirements for service connection 
in his February 2006 VCAA notice and April 2007 statement of the 
case.  Significantly, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) 
nor has identified any prejudice in the conduct of the DRO 
hearing.  As such, the Board may proceed with adjudication of the 
claims based on the current record.  

Next, an April 2008 VA examination was provided with respect to 
his hearing loss claim.  The Board acknowledges that although a 
negative nexus opinion was rendered with respect to his hearing 
loss, rationale was not provided.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, 
the Board finds that the VA examination obtained is adequate, 
despite the fact that rationale was not provided.  

In this regard, the VA examiner considered all of the pertinent 
evidence of record and could not find a disease process or 
disability upon which to base a diagnosis with respect to the 
Veteran's hearing through 4000 Hz.  The Veteran was afforded 
audiometric testing in an attempt to justify his complaints of 
hearing difficulty; however, as will be discussed below, this 
testing returned normal hearing results in both ears through 4000 
Hz. for VA purposes.  Thus, the Veteran does not currently have a 
hearing loss disability for VA purposes, any rationale as to the 
VA examiner's nexus opinion is moot.  As such, a remand to obtain 
rationale for the VA examiner's opinion would unduly delay 
resolution.  Accordingly, the VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's hypertension claim, the Board 
acknowledges that a VA medical examination was not provided.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a appellant's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the appellant's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the 
Board notes that the Federal Circuit, in a recent decision, 
upheld the determination that a VA medical examination is not 
required as a matter of course in virtually every veteran's 
disability case involving a nexus issue.  Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a 
conclusory generalized statement is provided by a appellant, in 
which case an examination may not be required).  

The Board concludes an examination is not needed with respect to 
this issue.  At his November 1970 separation examination, the 
clinical evaluation of his heart was normal.  Further, his blood 
pressure at that time was recorded as 134/78.  That reading is 
not indicative of hypertension.  See 38 C.F.R. § 38 C.F.R. 
§ 4.104 (2010).  Additionally, post-service evidence does not 
reflect symptomatology associated with hypertension for many 
years following separation from service.  Specifically, 
complaints associated with hypertension were first reported in an 
October 1997 VA hospitalization report, over 25 years post-
service.   Given the absence of evidence of chronic 
manifestations of hypertension in service or for many years 
thereafter and no competent evidence of a nexus between service 
and his claims, a remand for a VA examination is simply not 
warranted.
	
The Board concludes that all the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Bilateral Hearing Loss

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A hearing loss disability is defined by regulation.  For purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010). 

The requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, and 
that a claimant may be granted service connection even though the 
disability resolves prior to adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, 
however, there is no evidence of bilateral hearing loss for VA 
purposes during the period under appellate review.

The Veteran's service treatment records indicate that the Veteran 
sought treatment in September 1969 for acoustic trauma.  Mild 
minimal hearing loss was noted in the left ear.  Audiometric 
testing the next day revealed the following thresholds in his 
left ear: 30 (500 Hz.), 20 (1000 Hz.), 15 (2000 Hz.), and 25 
(4000 Hz.).  Testing in his right ear revealed: 20 (500 Hz.), 15 
(1000 Hz.), 10 (2000 Hz.), and 15 (4000 Hz.).  As such, hearing 
loss for VA purposes was not demonstrated at that time.  
Moreover, an August 1970 audiological treatment note indicated 
that the Veteran 

had normal hearing in both ears.  A separation examination in 
November 1970 reflected audiometric test results below the 
threshold minimums outlined above.  The Veteran denied having 
had, or currently experiencing hearing loss in a report of 
medical history completed at that time. 

More importantly, a review of the post-service evidence reveals 
that the Veteran has not been diagnosed as having a hearing loss 
disorder for VA purposes.  A May 1971 audiogram revealed hearing 
thresholds which do not meet the auditory thresholds prescribed 
under 38 C.F.R. § 3.385.  Moreover, a VA examination at that time 
indicated that the Veteran had normal hearing.  The Board has 
considered a February 2008 VA treatment note which indicates that 
the Veteran was seen for a hearing aid evaluation.  It was noted 
that the Veteran had mild to moderately severe sensorineural 
hearing loss in the right ear from 6000 to 8000 Hz. and mild to 
moderately severe sensorineural hearing loss in the left ear from 
4000 to 8000 Hz.  Auditory thresholds were not provided.  
Following this, a VA examination was undertaken in April 2008 to 
evaluate the Veteran's hearing.  This examination revealed the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
10
15
25
LEFT
0
15
15
20
25

Speech recognition scores were recorded as 94 percent in both the 
right and left ear.  The Veteran was diagnosed with normal 
hearing in both ears through 4000 Hz.  Moderate sensorineural 
hearing loss was noted in his right ear at 8000 Hz. and a 
moderately severe sensorineural hearing loss was noted in his 
left ear at 8000 Hz. As previously stated, a hearing loss 
disability is defined by regulation.  Pursuant to 38 C.F.R. 
§ 3.385, audiometric thresholds between 500 and 4000Hz. are 
considered when determining whether or not the Veteran has a 
hearing loss for VA purposes. Based on the April 2008 VA 
examination, the Veteran does not have a hearing loss for VA 
purposes. 



The Board recognizes that the Veteran was diagnosed with 
sensorineural hearing loss in his left ear at 4000 Hz. at a 
February 2008 VA treatment visit.  However, audiometric 
thresholds were not provided.  Moreover, the Board places more 
probative value on the more recent April 2008 VA examination, as 
the VA examiner reviewed his claims file and personally 
interviewed and examined the Veteran.

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board 
has considered the Veteran's statements submitted through various 
written correspondence and testimony at his January 2008 DRO 
hearing, with respect to his reduced hearing acuity.  The Board 
acknowledges that the Veteran is certainly competent to report 
that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).   It is also acknowledged that the Veteran 
experienced a shift in his hearing acuity following his in 
service acoustic trauma.  However, notwithstanding the fact that 
the Veteran was never shown to have hearing loss for VA purposes, 
the service treatment records show that his hearing acuity 
returned to approximately the same levels as when he was tested 
at enlistment.  Moreover, and more importantly, the current 
audiometric results fail to establish that he currently has a 
hearing loss for VA compensation purposes.   The presence of a 
current disability is paramount.  As such, the claim of 
entitlement to service connection for hearing loss is denied.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a bilateral hearing loss 
disorder.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  38 U.S.C.A. § 
5107.




Hypertension, to Include as due to Herbicides

With respect to the Veteran's claim for hypertension, on October 
13, 2009, in accordance with authority provided in 38 U.S.C. § 
1116, the Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  On November 20, 2009, 
the Secretary of Veterans Affairs directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  

A final rule, regarding this matter, was issued on August 31, 
2010.  It was determined that the presumption of service 
connection for ischemic heart disease does not include 
hypertension.  See 75 Fed. Reg. 53, 202-53,216 (Aug. 31, 2010).  
As such, the stay regarding these new presumptions is not 
applicable to this case and the Board may proceed with 
adjudication of the issue.

The Board will first address the Veteran's contentions that his 
hypertension is due to his exposure to herbicides during his 
active service in Vietnam.  In this regard, a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also 
satisfied:  AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's disease, 
Ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina), all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's 
lymphoma, Parkinson's disease, Acute and subacute peripheral 
neuropathy, Porphyria cutanea tarda, Prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's records establish that he had active service in the 
Republic of Vietnam within the presumptive period specified 
above.  As such, it is presumed that the Veteran was exposed to 
an herbicide agent during active service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Despite his presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not for 
application.  Service connection is only warranted on this basis 
for a specific list of diseases set forth under 38 C.F.R. 
§ 3.309(e).  Indeed, as discussed above, the recent revision to 
38 C.F.R. § 3.309(e) specifically excluded hypertension from 
being added/included on the list of diseases that are presumed to 
be related to herbicide exposure.  Thus, as hypertension is not 
among those listed under 38 C.F.R. § 3.309(e) an award of 
presumptive service connection based on herbicide exposure is not 
warranted.  

Next, where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
evidence does not show a causal relationship between the claimed 
disorder and in-service herbicide exposure or to any other 
incident of active service, as will be discussed below. 

Service treatment records do not reflect complaints or treatment 
related to hypertension.  At his November 1970 separation 
examination, the clinical evaluation of his heart was normal.  
Further, his blood pressure at that time was recorded as 134/78.  
That reading is not indicative of hypertension.  Indeed, under 
38 C.F.R. § 4.104, hypertension is defined as diastolic blood 
pressure predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is predominantly 
160 mm. or greater, with a diastolic blood pressure of less than 
90 mm.  Based on the foregoing, the service records do not 
reflect hypertension.  
	
	Next, post-service evidence does not reflect symptomatology 
associated with hypertension for many years following separation 
from service.  For example, a May 1971 VA examination noted the 
Veteran's blood pressure as 110/70.  Further, a December 1976 VA 
hospitalization reflected that the Veteran denied having 
hypertension at that time.  Specifically, complaints associated 
with hypertension were first reported in an October 1997 VA 
hospitalization report.  The Veteran was diagnosed with 
questionable hypertension at that time.  A March 2005 VA 
treatment record reflects a diagnosis of essential hypertension.  
Therefore, the competent evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to his hypertension for many years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms with respect to this disorder.  The Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to them through 
their senses.  Layno, 6 Vet. App. at 470.  He appears to have 
indicated that he continued to experience symptoms relating to 
high blood pressure after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  

	The Board again notes that the separation examination was normal, 
indicating that a heart disorder was not present at that time.  
The Board also emphasizes the multi-year gap between discharge 
from active duty service (1971) and initial reported symptoms 
related to hypertension in approximately 1997 (over a 25-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).


	Additionally, the Board has considered that the Veteran testified 
at his January 2008 DRO hearing that he had not been diagnosed 
with hypertension until the late 1980's.  Essentially dating his 
diagnosis to over 10 years post-service.  Therefore, continuity 
has not here been established, either through the competent 
evidence or through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
hypertension to service, despite his contentions to the contrary.  
No medical professional has established a relationship between 
this disorder and active duty.   

	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed hypertension and active 
duty service.  The Board reiterates that he is competent to 
report symptoms as they come to them through his senses.  
However, hypertension is not the type of disorder that a lay 
person can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for hypertension and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), organic diseases of the nervous system and 
cardiovascular disease are regarded as a chronic diseases.  
However, in order to trigger the presumption, such disease must 
become manifest to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (2010).  As the evidence of record fails to 
establish any clinical manifestations of sensorineural hearing 
loss or hypertension within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied. 

In sum, the evidence does not support a grant of service 
connection for either bilateral hearing loss or hypertension.  


ORDER

The claim for a compensable disability rating for scar, shrapnel 
wound, right hand, right scapula area, and left lumbar area is 
dismissed without prejudice. 

The claim for service connection for status post, left partial 
nephrectomy is dismissed without prejudice. 

Service connection for bilateral hearing loss is denied.

Service connection for hypertension, to include as secondary to 
herbicide exposure, is denied. 


REMAND

As indicated previously, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 

I.  PTSD Outstanding Treatment Records-  

The Veteran, through his representative, indicated in an August 
2010 Informal Hearing Presentation, that he had continuous 
treatment at the Vet Center for his PTSD.  He additionally noted 
that he regularly attends the Trauma Recovery Program at the VA 
for his PTSD.  A review of the records indicates that there are 
records from the Vet Center as recent as February 2008, and 
records from the Trauma Recovery Program as recent as December 
2009.  However, based on the Veteran's August 2010 contentions it 
appears that there are additional treatment records from these 
facilities which have not yet been associated with the claims 
file.  As such, all available records associated with the 
Veteran's psychiatric treatment, from the Vet Center and Trauma 
Recovery Program at the VA, should be obtained on remand.  

Moreover, the Board notes that the Veteran's computerized patient 
record system (CPRS) was accessed and reviewed when he underwent 
his February 2010 VA psychiatric examination.  It is unclear as 
to the content of the Veteran's CPRS and whether the examiner 
reviewed records that are not associated with the claims file.  
Specifically, given the assertion that the Veteran receives 
routine and continuous psychiatric care, there is a question as 
to whether the examiner was able to review records from the Vet 
Center since February 2008 and the Trauma Recovery Program since 
December 2009.

II.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran indicated in his December 2006 notice of disagreement 
that he could not work because of his PTSD.  At his January 2008 
DRO hearing, the Veteran testified that his PTSD prevented him 
from working.  See Transcript (T.) at 3.  The Board finds that 
the issue of TDIU has been reasonably raised by the record and 
is, thus, properly before the Board by virtue of his increased-
rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is 
currently service connected for his PTSD at 50 percent disabling, 
tinnitus at 10 percent disabling, and a scar, shrapnel wound, 
right hand, right scapula area and left lumbar area at a 
noncompensable rating.  Thus, at the present time, the Veteran 
does not meet the schedular requirements of 38 C.F.R. § 4.16(a).   

At his most recent February 2010 VA examination, he indicated 
that he was currently employed on a very part-time basis.  The VA 
examiner noted that the Veteran's depression, anxiety, 
irritability, flashbacks, and avoidance have caused impairment in 
employment functioning.  Given the evidence of record 
demonstrating that the Veteran may be unemployable, and in 
contemplation with the guidance set forth in VBA Training Letter 
211A (01-02) (which provides guidance on how to handle and 
adjudicate claims for TDIU), the Board has little choice but to 
Remand this matter to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate 
releases, obtain all available records from 
the Vet Center in Jackson, Mississippi 
beginning in February 2008 regarding the 
Veteran's psychiatric treatment.  Any 
negative search result should be noted in 
the record. 

2.  Obtain VA outpatient treatment records 
from the Vet Center and Trauma Recovery 
Program at the G.V. (Sonny) Montgomery VA 
Medical Center in Jackson, Mississippi, 
regarding the Veteran's psychiatric 
treatment, beginning in December 2009.  
Any negative search result should be noted 
in the record. 

3.  Following the development set forth in 
Remand paragraphs 1 and 2, the Veteran 
should be afforded a VA examination with 
opinion to determine whether he is 
unemployable solely due to his service-
connected PTSD. 

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disability on his ability 
to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disability 
alone is of such severity to result in 
unemployability.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important 'that each disability 
be viewed in relation to its history[,]' 38 
C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.


The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
condition on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing sedentary 
employment in light of his past employment 
experience.  The examiner should note that 
consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

4.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include a determination as to whether 
referral of the Veteran's TDIU claim to 
the appropriate department officials 
under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


